03/04/2020 3:58:40 PM NYSOAG PAGE 2 OF 4

  

i
STATE OF NEW YORK our corel
OFFICE OF THE ATTORNEY GENERAL
es LETITIA JAMES DIVISION OF STATE COUNSEL
jouw ATTORNEY GENERAL LITIGATION BUREAU
4 Writer’s Direct Dial: (212) 416-6551
os March 4, 2020
BY ECF AND FAX dels’ hme to serve ths proposed mohin to cismis

Hon. Nelson S. Roman 4S Sheng? fer co dar, s foe movant fo mate the

United States District Court hy vite “Bei 3 from YS Dept. of Parole
+£

Southern District of New York or dc C address. Clerk.
300 Quarropas Street kk 4 Ls st Cuseon

nak? Ane.
White Plains, NY 10601 ob thre Couch | sled to term
ter odeds March b, 220.
woe hen Cdoc te ats ORDERED: |

  

Re: Jones v. Quifiones, 19 Civ. 5524 (NSR)

Dear Judge Roman:

 

“HON: "NELSON S. ROMAN”

UNITED STATES DISTAIGT JUDG
This Office represents Defendants Quifiones and Kosseff-Salchert in the Kove. ATS PISh air f E

action, (“Defendants”). I write | to respectfully request that an Order to Show Cause be issued,
why the Court should not dismiss this case for failure to prosecute. Should the Court grant this
request, Defendants : respectfully ask that their time to serve their motion to dismiss, currently due
on March 6, 2020, be stayed, sine die, pending resolution of said Order.

tm acnancannnnerinneiti

 

 

 

The ground for this request are that on two occasions mailings sent to Plaintiff was returned
to the Court. On July 23, 2019, this Court mailed Plaintiff an Order of Service to the address
designated by Plaintiff on the Court’s docket; Paris Jones, DIN No. 18A1740, at Bare Hill
Correctional Facility, Caller Box 20, 181 Brand Road, Malone, NY 12953. (ECF Dkt. No. 7.) On
August 8, 2019, this mailing was returned to the Court marked as “Retum To Sender Vacant Unable
To Forward, Return to Sender Not Here No Forwarding Address on File.”” (ECF Dkt. Entry dated
August 8, 2019.) On February 5, 2020, this Court mailed Plaintiff an Order with a briefing schedule
as a response to Defendants pre-letter motion to the address designated by Plaintiff on the Court’s
docket, Paris Jones, DIN No. 18A1740, at Bare Hill Correctional Facility, Caller Box 20, 181 Brand
Road, Malone, NY 12953. (ECF Dkt. No. 15.) On February 20, 2020, this mailing was returned to
the Court marked as “Return to Sender - Not Deliverable as Addressed - Unable to Forward (Not
Here).” (ECF Dkt. Entry dated February 20, 2020.).

Based on Plaintiff's failure to update his address since his release from the Department of
Corrections and community Supervision (“DOCCS”) custody some months ago, and in the interest
of both judicial economy and conserving the resources of this Office, we request that the Court issue
an Order to Show Cause and stay, sine die, Defendants’ time to serve their motion to dismiss.

28 Liberty St., New York, New York 10005 @ Tel.: (212) 416-6551 © Fax: (212) 416-6075 (vot For Service of Papers)
www.ag.ny.gov

 
03/04/2020 3:58:40 PM NYSOAG PAGE 3 OF 4

We thank the Court for its consideration of this request.

’ Respectfully submitted,
/s/
Jessica Acosta-Pettyjohn
Assistant Attorney General
jessica,acosta-pettyjohn@ag.ny.gov
cc: Paris Jones, DIN 18-A-1740
Bare Hill Correctional Facility
Caller Box 20
181 Brand Road
Malone, NY 12953
(First Class Mail)

28 Liberty St, New York, New York 10005 e Tel.: (212) 416-8610 @ Fax: (212) 416-6075 (tot For Service of Papers)
Wwww.ag.ny.gov

 
03/04/2020 3:58:40 PM NYSOAG PAGE 4 OF 4

DECLARATION OF SERVICE
Jessica Acosta-Pettyjohn, pursuant to 28 U.S.C. § 1746, declares under penalty of perjury
as follows:
That on March 4, 2020, I served a copy of the annexed Letter Requesting an Order to
Show cause on the Plaintiff by having it mailed via the United States Postal Service to the

following address:

Paris Jones

DIN 18-A-1740

Bare Hill Correctional Facility

Caller Box 20

181 Brand Road

Malone, NY 12953

. /s/

Jessica Acosta-Pettyjohn
Assistant Attorney General
Executed on March 4, 2020

28 Liberty Street, New York, New York 10005 @ Tel.: (212) 416-8610 @ Fax: (212) 416-6009 (Not For Service of Papers)
Www.ag.ny.gov

 
04/2020 3:58:40 PM NYSOAG PAGE 1 OF 4

 

CONFIDENTIAL FACSIMILE
TRANSMISSION
STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL
Letitia James
To: Judge Nelson S. Roman
Fax Number: (914) 390-4179
Voice Number:
From: Jessica Acosta-Pettyjohn
Fax Number: 2124166075
Voice Number: 2124166551
Date: March 04, 2020
Subject: Jones v. Quinones, 19 Civ 5524 - Defendant's letter motion to stay
Total Pages: pefendants time to serve their motion to dismiss pending Order to Show
ause
Memo:

Jessica Acosta-Pettyjohn

Assistant Attorney General, Litigation Bureau

Office of the New York State Attorney General

28 Liberty Street

New York, NY 10005

(212) 416-6551
jessica.acosta-pettyjonn@ag.ny.gov<mailto:jessica.acosta-pettyjohn@ag.ny.gov>

IMPORTANT NOTICE: This fax, including any attachments, may be confidential,
privileged or otherwise legally protected. It is intended only for the addressee. If
you received this fax in error or from someone who was not authorized to send it to
you, do not disseminate, copy or otherwise use this fax or its attachments. Please
notify the sender immediately by reply fax and delete the fax from your system.

 
